internal_revenue_service number release date index numbers ------------------------ ------------- ---------------------------------- ---------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-162578-05 date date - legend distributing controlled shareholder a shareholder b class a class b class c class d x z ------------------------------- ---------------------------------- -------- ---------------- ---------------------------------------------- ------------------------------------------------- ------------------------ -------------------------- ------------------------- -------------------------- ----------------------------- ----------------------------------------------- ----------------------------------------------- ---------------------------------------------- ----------- ---- --------------------- -------------------------------------------------------------- this letter responds to your date letter requesting rulings on certain plr-162578-05 business x business y dear ----- ---------- federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below in step ii i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 the rulings contained in this letter are based on facts and representations summary of facts distributing is a calendar_year corporation engaged in business x and in business y distributing has four classes of stock outstanding shareholder a wholly owns each of the class a class b and class c stock shareholder b wholly owns the class d stock financial information submitted by distributing indicates that each of business x and business y has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years following transaction the proposed transaction for what is represented to be a valid business_purpose distributing proposes the i distributing will form controlled and contribute to controlled all of the assets and liabilities used in connection with business y in exchange for all of the outstanding controlled stock and the assumption by controlled of plr-162578-05 certain of the liabilities related to the transferred assets the contribution ii iii distributing will distribute all of the controlled stock to shareholder a in exchange for x shares of distributing class b stock held by shareholder a equal to the fair_market_value of business y on the date of the distribution the distribution to facilitate the transition of business y to controlled for a period of not more than z months certain employees will perform services for both distributing and controlled and will be paid the fair_market_value of their services such expenditure shall be allocated between distributing and controlled on a pro-rata basis iv controlled will elect to be an s-corporation pursuant to sec_1362 on the first available date after the distribution representations distributing has made the following representations with respect to the proposed transaction by shareholder a as a creditor employee or in any capacity other than that of a distributing shareholder a no part of the consideration to be distributed by distributing will be received b the fair_market_value of the controlled stock to be received by shareholder a will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder a in the exchange c the five years of financial information submitted on behalf of distributing’s business x and business y represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted d except for certain employees that will be paid the fair_market_value of their services by each corporation as described above following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e the distribution is being carried out for the following business_purpose to insulate business y from the risks associated with business x the distribution is motivated in whole or substantial part by this corporate business_purpose plr-162578-05 f for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing entitled to vote or percent or more of the total value of shares of all classes of distributing that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution g for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution h the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation i the total fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the aggregate adjusted_basis of the transferred assets j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject k the liabilities to be assumed as deterermined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l no two parties to the transaction are investment companies as defined in m the distribution is not used principally as a device for the distribution of the sec_368 and iv earnings_and_profits of distributing or controlled or both plr-162578-05 accordance with sec_312 and sec_1_312-10 n earnings_and_profits will be allocated between distributing and controlled in o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 sec_361 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a on the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of shareholder a immediately after the distribution will equal the shareholder's aggregate basis in the distributing stock held immediately before the distribution such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b plr-162578-05 the holding_period of the controlled stock received by shareholder a will include the holding_period of the distributing stock on which the distribution is made provided such stock is held as a capital_asset on the date of the distribution sec_1223 a proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether controlled’s s_corporation_election is a valid election ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 iii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iv whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling letter is directed only to the taxpayer requesting it sec_6110 a copy of this ruling letter should be attached to the federal_income_tax return of provides that it may not be used or cited as precedent each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the ruling letter letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely _richard k passales richard k passales senior counsel branch office of associate chief_counsel corporate
